DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to arguments
Applicant’s amended claims 1, 12,14,  and 17-19 which changes the scope of the claims and therefore a new ground of rejection is issued. 
In regards to the 103 rejection of claims 14, and similarly claims 1 and 17  Applicant asserts (pg. 8):
With this configuration, as seen in Figures 13A- l7 of the present application, for example, the signal of the usage frequency for detecting a card can also be utilized to transmit a card information indicating a status regarding whether there is a card around the power receiving device via the direct communication using the detection coil. Thus, there is no need to provide a dedicated communication circuit to transmit a card information, and thus the configuration of the power receiving device can be simplified.
Clearly, this structure is not disclosed or suggested by the Miyamoto publication, the Tachiwa publication, the Kim publication, the Yamamoto publication or any other prior art of record..
and further asserts (pg. 10):
In particular, referring to pages 14-19 of the Office Action, in regard to claim 14, the Yamamoto publication is solely relied on as teaching that the coil used to transmit signal is the same coil used by the impedance detector to detect a foreign matter..

Thus, with the Yamamoto publication, the coil 31 that is used for foreign object detection is merely used for power transmission, but is not used for signal transmission to transmit an information, such as the foreign object detection results to an external device.
Since the Yamamoto publication is solely relied on as teaching that that the coil used to transmit signal is the same coil used by the impedance detector to detect a foreign matter, neither the Miyamoto publication, the Tachiwa publication, nor the Kim publication provides the deficiencies of the Yamamoto publication.
and further asserts (pg. 9-10):
Accordingly, neither the Miyamoto publication, the Tachiwa publication, the Kim publication, nor the Yamamoto publication, alone or in combination, discloses or suggests a detection coil that transmits a signal of a usage frequency for detecting a card, an impedance detector that detects a status regarding whether there is a card around the power receiving device …., as now recited in independent claim 14.
In response:
Examiner respectfully disagree and uses the combined teachings of Miyamoto, Tachiwa, Kim, and Yamamoto to teach the claim language of claim 14 and similarly claims 1 and 17  as specified below.
Specifically, the Examiner does not use Yamamoto to teach coil 31 is used for signal transmission "to transmit [an] information, such as the foreign object detection results to an external device" as asserted by the Applicant. 
The examiner relies on the combined teaches of Miyamoto  in view of Tachiwa  in view of Kim in view of Yamamoto to teach the claim language of claim 14. 
Specifically the Examiner states that Miyamoto does not teach the detection coil used to detect the presence or absence of foreign matter is also used to perform said signal transmission and modulation (e.g. claim language “…a detection coil that transmits a signal of a usage frequency for detecting” and “an impedance detector that detects…  based on a change in an impedance in the detection coil… via the direct communication with the power feed device using the detection coil”).
Yamamoto teaches a coil (Fig. 13 and 20 coils 31a and 31 b) that is used for foreign object detection as well as signal transmission via switch 35 (Fig. 13 and Fig. 20 where communication circuit 33 in each of the electric-power transmitting devices 30 (Fig. 13) and 30A (Fig. 20) and  is connected to the electric-power transmission coils 31a and 31b ([0152]). In Fig. 20 the foreign object detection is also connected to and utilizes coils 31a and 31b [0132]. Yamamoto teaches that communication circuit 33 can be a transmitting or receiving communication circuit ([0151])).
In regards to the 103 rejection of claims 14, 18 and 20  and similarly claims 1 and 17 , Applicant asserts (pg. 10):
The current record lacks any apparent reason, suggestion or expectation of success for combining the patents to create Applicant's unique arrangement of independent claim 14.
In response:
Examiner respectfully disagree and combines teachings of Miyamoto, Tachiwa, Kim, and Yamamoto to teach claim language of claim 14 for the reasons set forth below.

In regards to the 103 rejection of claim 17 Applicant asserts (pg. 11):
Independent claim 17 now recites a detection coil that transmits a signal of a usage frequency for detecting a card via NFC (Near-field communication), …., this structure is not disclosed or suggested by the Miyamoto publication, the Tachiwa publication, the Kim publication, the Yamamoto publication, the Aiouaz publication or any other prior art of record.
and further asserts (pg. 12):
Thus, the Aiouaz publication merely discloses that the RFID reader system 701 reduces the radiating power in a set of channels used for communication with the RFID tags 703 (i.e., used for the NFC) in the presence of the foreign devices. However, the Aiouaz publication is silent about that the RFID reader system 701 reduces the radiating power used for communication other than NFC in the presence of the foreign devices.
Accordingly, the Aiouaz publication/fails to disclose or suggest a detection coil that transmits a signal of a usage frequency for detecting a card via NFC (Near-field communication), and a communication controller that decreases output of the first communication component to transmit the card information via the direct communication …., as now recited in independent claim 17.
In response:
The Examiner respectfully disagree and  does not rely on Aiouaz but uses the combined teachings of Miyamoto, Tachiwa  Kim  in view of Yamamoto to teach claim language “a detection coil that transmits a signal of a usage frequency for detecting a card via NFC (Near-field communication)” as specified below.
Additionally in regards to claim language “the direct communication being a different from the NFC”, the examiner uses the combined teachings of Miyamoto, Tachiwa  Kim  in view of Yamamoto and Aiouaz to teach using communicating standards different from the NFC (LAN, ZigBee[0021] and Bluetooth low energy/ BLE [0025] [0039] [0043] of Tachiwa and far field specified in [0006] of Aiouaz).
In regards to the 103 rejection of claim 17 Applicant further asserts (pg. 12):
Since the Aiouaz publication is solely relied on as teaching that a communication controller that decreases output of the first communication component …., neither the Miyamoto publication, the Tachiwa publication, the Kim publication, nor the Yamamoto publication provides the deficiencies of the Aiouaz publication.
Therefore, neither the Miyamoto publication, the Tachiwa publication, the Kim publication, the Yamamoto, nor the Aiouaz publication, alone or in combination, disclose or suggest a detection coil that transmits a signal of a usage frequency for detecting a card via NFC (Near-field communication), …, as now recited in independent claim 17.
In response:
Examiner respectfully disagree and combines teachings of Miyamoto, Tachiwa, Kim, Yamamoto, and Aiouaz to teach claim language of claim 17 as specified below.
In regards to the 103 rejection of claim 17  Applicant asserts (pg. 13):
The current record lacks any apparent reason, suggestion or expectation of success for combining the patents to create Applicant's unique arrangement of independent claim 17.
In response:
Examiner respectfully disagree and combines teachings of Miyamoto, Tachiwa, Kim, Yamamoto, and Aiouaz to teach claim language of claim 17 for the reasons set forth below.
In regards to the 103 rejection of claims 1,5,6,12 and 13  Applicant asserts (pg. 13-14):
However, neither the Miyamoto publication, the Tachiwa publication, nor the Kim publication, the Hamada publication, nor the Asanuma publication discloses or suggests a first communication component that establishes direct communication…., as now recited in independent claim 1.
In response:
Examiner respectfully disagree and uses the combined teachings of Miyamoto, Tachiwa, Kim, and Yamamoto to teach claim language of claims 1 as specified below:
And further asserts (pg. 15):
The current record lacks any apparent reason, suggestion or expectation of success for combining the patents to create Applicant's unique arrangement of independent claim 1.
In response:
Examiner respectfully disagree and combines teachings of Miyamoto, Tachiwa, and Kim, to teach claim language of claim 1 for the reasons set forth below.
In response to applicant’s arguments:
Applicant arguments are moot based on new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1,5-6,12-14, and 17-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites: “a detection coil that transmits a signal of a usage frequency for detecting a card via NFC (Near-field communication)” 
and further recites:
 “a first communication component that.. transmits a card information indicating whether there is a card around the power receiving device to the power feed device via the direct communication…the direct communication being a different from the NFC” which is unclear.
Since the  transmitted  “signal of a usage frequency for detecting a card” is done via NFC communication using the detection coil and the communication indicating card information is transmitted to the power feed device a separate communication method other than NFC, claim 17 can be interpreted as the transmitted signal of usage frequency is not the signal used to communicate the card information to the power feed device. 
However in regards to the “signal of a usage frequency for detecting a card” transmitted by the detection coil, the specification recites: 
“The communication component 326 transmits a signal at the usage frequency of the card 40 via the coil 321… The communication component 326 then modulates the usage frequency signal for the card 40 [0120].   
FIG. 16, the power receiving device 320 sends out a signal (magnetic field) at the usage frequency of the card 40 [0120].   
It is unclear what is meant by transmitting a signal of a usage frequency for detecting a card or what comprises a usage frequency for a card.
As to claim 14 which recites “a detection coil that transmits a signal of a usage frequency for detecting a card”. For the reasons set forth above, it is unclear what comprises a signal of a usage frequency for detecting a card. 
As to claim 1 which recites “using a signal of a usage frequency… to detect a card”. For the reasons set forth above, it is unclear what comprises a signal of a usage frequency to detect a card.
As to claims 5-6,12-13, and 18-20,  they are included in this rejection based on their dependence on claims 1 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5,6, 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634) in view of Yamamoto (US 20150311725).
As to claim 1, Miyamoto discloses a power feed device (Fig. 3 power transmitter 11 of power supply apparatus 10) that feeds power to a power receiving device using a magnetic field (Electronic device 20A), the power feed device comprising:
a feed coil that generates the magnetic field for feeding the power (Fig. 3 Transmitter 12 with transmitter coil  L1 [0076]);
Miyamoto further discloses a detection coil (Detector coil L3).
a first communication component (device that receives foreign matter detection result from the electronic device) that establishes direct communication with the power receiving device using a signal of a usage frequency for the power receiving device to detect foreign matter information (Examiner interprets “usage frequency” as a communication frequency that is used to carry information. Fig. 3 of Miyamoto where foreign matter detecting apparatus 31/electronic device (i.e. power receiving device) communicates a foreign matter detection result to the power supply apparatus 10 by using modulation (load or other) or wireless communication techniques ([0083], [0088], [0134]-[0135] [0267]). It is well known that load modulation techniques and wireless communication techniques transfer information using a transmission frequency. As such the frequency in which the  electronic device uses to transmit the foreign matter detection result is identified as the “usage frequency”); with the signal ofthe usage frequency being modulated such that the signal of the usage frequency indicating a status regarding whether there is a foreign matter around the power receiving device (Fig. 3 of Miyamoto where foreign matter detecting apparatus 31/electronic device (i.e. power receiving device) communicates the presence or absence of foreign metal (i.e. status) to the power supply apparatus 10 by using modulation (load or other) or wireless communication techniques ([0083], [0088], [0134]-[0135] [0267]), and
demodulates the signal of the usage frequency to acquire foreign matter information indicating the status (presence or absence of foreign matter) from the power receiving device via the direct communication with the power receiving device (foreign matter detection result is communicated to the power supply apparatus 10 using modulation (load or other) or wireless communication techniques ([0083], [0134], [0267]). Power supply apparatus 10 demodulates the detection result (via circuit 14) [0078][0083] );
Miyamoto further discloses a controller acquiring information from the power receiving device indicating a first status of the status ([0134] a determination result by the foreign matter detecting apparatus 31 which indicates the presence or absence (first status) of foreign metal is transmitted from the power receiving apparatus 21 in the electronic device 20A to the power transmitting apparatus 11. Absence of foreign matter identified as first status), and 
prevents the generation of the magnetic field for feeding the power in response to the information acquired from the power receiving device indicating a second status of the status ([0083] where the power transmitting apparatus 11 is able to confirm the presence (second status) of foreign metal through modulation (or wireless) communication from the electronic device making it possible to restrict power).
Although Miyamoto teaches that said direct communication with the power receiving device to acquire foreign matter information can be performed with communication methods other than load modulation ([0267]), Miyamoto does not specifically disclose said direct communication with the power receiving device is done without routing through the feed coil.
Tachiwa teaches direct communication with the power receiving device without routing through the feed coil (Fig. 2 communication unit 206 communicates and receives information from power reception apparatus 102 using Bluetooth low energy/ BLE [0025] [0039] [0043]) and thus does not use coil 205)
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the power feed device of Miyamoto to directly communication with the power receiving device without routing through the feed  coil, in order to communicate with the power feed device using communication unit that uses relatively low power consumption using BLE technology as taught by Tachiwa [0020].
Although Miyamoto in view of Tachiwa teaches a first communication component establishing direct communication with the power receiving device without routing through the coil (Fig. 3 [0083], [0088], [0134]-[0135] [0267] of Miyamoto and Fig. 2, [0025] [0039] [0043] of Tachiwa), and further teaches acquiring information from the power receiving device via the direct communication with the power receiving device without routing through the coil ([0083], [0134] of Miyamoto and Fig. 2, [0025] [0039] [0043] of Tachiwa), wherein the information indicates a status that has been detected by the power receiving device ([0134] … presence or absence of foreign metal identified as status),
Miyamoto in view of Tachiwa is not clear if the established direct communication and acquiring said information detecting said status occurred prior to initial commencement of generation of the magnetic field for feeding the power.
However, Miyamoto’s method of establishing communication and acquiring foreign object information from the power receiving device is done in order to preemptively avoid heat or fire produced in the foreign metal, as well as preventing malfunction or damage to the contactless power supply system ([0135]).
As such, it would be obvious to one of ordinary skill in the art for Miyamoto to check for a foreign object using Miyamoto’s method in view of the teachings of Tachiwa above (e.g. the first communication component establishing communication and acquiring information from the power receiving device indicating the presence or absence of foreign matter without routing through the coil) prior to initial commencement of generation of the magnetic field for feeding the power in order to preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system ([0135]).
Miyamoto does not specifically disclose that the controller starts the generation of the magnetic field for feeding the power in response to acquiring said information from the power receiving device indicating said first status.
However it would be obvious to one of ordinary skill in the art for the controller to start the generation of the magnetic field for feeding the power in response to acquiring information from the power receiving device indicating the absence of a foreign matter (e.g. first status) in order to avoid preemptively heat or fire produced in the foreign metal, as well as malfunction or damage to the  contactless power supply system (as taught by Miyamoto [0135]) while charging the electronic device.
Miyamoto’s does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto’s could be a credit card and in order to prevent magnetic damage of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).

Although Miyamoto teaches a detection coil that is used to detect the presence or absence of foreign matter (Fig. 3 L3 [0133] [0155] [0112]-[0115]) and also teaches transmitting and modulating the signal of a usage frequency for detecting foreign matter indicating a status regarding whether there is foreign matter around the power receiving device ([0083], [0088], [0134]-[0135] [0267]), Miyamoto does not teach the detection coil used to detect the presence or absence of foreign matter is also used to perform said signal transmission and modulation (e.g. claim language “establishes direct communication … using a signal of a usage frequency transmitted by a detection coil of the power receiving device… and from the power receiving device via the direct communication with the power receiving device using the detection coil of the power receiving device”).
Yamamoto teaches a coil (Fig. 13 and 20 coils 31a and 31 b) that is used for foreign object detection as well as signal transmission via switch 35 (Fig. 13 and Fig. 20 where communication circuit 33 in each of the electric-power transmitting devices 30 (Fig. 13) and 30A (Fig. 20) and is connected to the electric-power transmission coils 31a and 31b ([0152]). In Fig. 20 the foreign object detection is also connected to and utilizes coils 31a and 31b [0132]. Yamamoto teaches that communication circuit 33 can be a transmitting or receiving communication circuit ([0151]).
It would be obvious to one of ordinary skill in the art to modify the detection coil of Miyamoto to be also used to transmit and modulate the signal of a usage frequency for detecting foreign matter a status regarding whether there is foreign matter around the power receiving device in order to use the same component for multiple purposes thereby saving material cost.
As to claim 5, Miyamoto in view of Tachiwa in view of Kim in view of Yamamoto teaches the power feed device according to claim 1, the information is indicating that there is not a foreign object near the power receiving device, as the first status ([0134]… indicates the presence or absence of foreign metal is transmitted from the power receiving apparatus 21 …to the power transmitting apparatus 11).
Miyamoto does not specifically teach wherein the controller starts the generation of the magnetic field while the power receiver indicates said information (Examiner will interpret “while” as “in response to”).
However it would be obvious to one of ordinary skill in the art for the controller to start the generation of the magnetic field for feeding the power in response to acquiring information from the power receiving device indicating the absence of a foreign matter (e.g. first status) in order to avoid preemptively heat or fire produced in the foreign metal, as well as malfunction or damage to the  contactless power supply system (as taught by Miyamoto [0135]) while charging the electronic device.
Miyamoto does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
As to claim 6, Miyamoto in view of Tachiwa in view of Kim in view of Yamamoto teaches the power feed device according to claim 1, wherein the controller prevents the generation of the magnetic field while the information is indicating that there is a foreign object near the power receiving device, as the second status (Examiner will interpret “while” as “in response to”. The power transmitting apparatus 11 is able to confirm the presence (second status) of foreign metal through modulation (load or other) communication techniques from the electronic device making it possible to restrict power ([0083], [0088], and [0267]).
Miyamoto does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
As to claim 14, Miyamoto discloses a power receiving device (Fig. 3 Electronic device 20A), that is fed power from a power feed device using a magnetic field generated by a feed coil of the power feed device ([0130]-[0131] where power from transmitter to receiver charges battery 28 using transmitter coil(i.e. feed coil) ([0130]-[0131]). Said power received by receiver to charge battery identified as “magnetic field for feeding the power”.), the power receiving device comprising:
a power receiver that receives the magnetic field for feeding the power (Fig. 3 elements 22, C2, 23, and 24); and 
a detection coil (Detector coil L3).
Miyamoto discloses transmits a signal of a usage frequency for detecting foreign matter; (Examine interprets “usage frequency” as a communication frequency that is used to carry information. Fig. 3 of Miyamoto where foreign matter detecting apparatus 31/electronic device (i.e. power receiving device) communicates a foreign matter detection result to the power supply apparatus 10 by using modulation (load or other) or wireless communication techniques ([0083], [0088], [0134]-[0135] [0267]). It is well known that load modulation techniques and wireless communication techniques transfer information using a transmission frequency. As such the frequency in which the  electronic device uses to transmit the foreign matter detection result is identified as the “usage frequency”); and 
an impedance detector that detects a status regarding whether there is foreign matter around the power receiving device based on a change in an impedance of the detection coil ([0133] [0155] Fig. 3 The foreign matter detecting apparatus 31 (impedance detector) determines the absence or presence of foreign metal between the transmitter 12 and the receiver 22 (identified as around the power receiving device) from the magnitude of change in Q factor of detector coil L3 and capacitor C3. Q factor is calculated from the ratio of the real part versus the imaginary part of the impedance of detector coil L3 and capacitor C3 ([0112]-[0115]) 
and
a first communication component that establishes direct communication with the power feed device (Fig. 3 foreign matter detecting apparatus 31/electronic device (i.e. power receiving device) communicates a foreign matter detection result to the power supply apparatus 10 by using modulation (load or other) or wireless communication techniques ([0083], [0088], [0134]-[0135] [0267]) and 
modulates the signal of the usage frequency such that the signal of the usage frequency indicates the status to transmit foreign matter information indicating the status to the power feed device via the direct communication with the power feed device (Fig. 3 …communicates a foreign matter detection result to the power supply apparatus 10 by using modulation (load or other) or wireless communication techniques ([0083], [0088], [0134]-[0135] [0267])); 
Although Miyamoto teaches that said direct communication with the power feed device (to also transmit information) can be performed with communication methods other than load modulation ([0267]), Miyamoto does not specifically disclose said direct communication with the power feed device is done without routing through the feed coil of the power feed device.
Tachiwa teaches direct communication with the power receiving device without routing through the feed coil of the power feed device (Fig. 2 communication unit 206 is intended to communicate and receive information from power reception apparatus 102 using Bluetooth low energy/ BLE [0025] [0039] [0043]) and thus does not use coil 205)
It would have been obvious to a person of ordinary skill in the art to modify the power receiving device of Miyamoto to directly communication with the power feed device without routing through the feed coil of the power feed device, in order to communicate with the power feed device using communication unit that using relatively low power consumption using BLE technology as taught by Tachiwa [0020]
Although Miyamoto in view of Tachiwa teaches a first communication component that establishes direct communication with the power feed device without routing through the feed coil of the power feed device (Fig. 3 [0083], [0088], [0134]-[0135] [0267] of Miyamoto and Fig. 2, [0025] [0039] [0043] of Tachiwa), and  further teaches transmitting information to the power feed device via the direct communication with the power feed device  without routing through the feed coil of the power feed device ([0083], [0134] of Miyamoto and Fig. 2, [0025] [0039] [0043] of Tachiwa), wherein the information indicating the status that has been detected by the impedance detector ([0134] … presence or absence of foreign metal identified as status) , Miyamoto in view of Tachiwa is not clear if the established direct communication, transmitted information, and the detected status taught by Miyamoto in view of Tachiwa occurred prior to initial commencement of generation of the magnetic field for feeding the power.
However, Miyamoto’s method of establishing communication and transmitting foreign object information from the power receiving device is done in order to preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system ([0135]).
As such, it would be obvious to one of ordinary skill in the art for Miyamoto to check for a foreign object using Miyamoto’s method in view of the teachings of Tachiwa above (e.g. impedance detector detecting a status based on a change in an impedance, the first communication component establishing direct communication with the power feed device, and transmitting information indicating the status that has been detected by the impedance detector to the power feed without routing through the coil of the power feed device) prior to initial commencement of generation of the magnetic field for feeding the power in order to preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system ([0135]).
Miyamoto’s does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto’s could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
Although Miyamoto teaches a detection coil that is used to detect the presence or absence of foreign matter (Fig. 3 L3 [0133] [0155] [0112]-[0115]) and also teaches transmitting and modulating the signal of a usage frequency for detecting foreign matter indicating status to transmit foreign matter information to the power feed device via the direct communication ([0083], [0088], [0134]-[0135] [0267]), Miyamoto does not teach the detection coil used to detect the presence or absence of foreign matter is also used to perform said signal transmission and modulation (e.g. claim language “…a detection coil that transmits a signal of a usage frequency for detecting” and “an impedance detector that detects…  based on a change in an impedance in the detection coil… via the direct communication with the power feed device using the detection coil”).
Yamamoto teaches a coil (Fig. 13 and 20 coils 31a and 31 b) that is used for foreign object detection as well as signal transmission via switch 35 (Fig. 13 and Fig. 20 where communication circuit 33 in each of the electric-power transmitting devices 30 (Fig. 13) and 30A (Fig. 20) and  is connected to the electric-power transmission coils 31a and 31b ([0152]). In Fig. 20 the foreign object detection is also connected to and utilizes coils 31a and 31b [0132]. Yamamoto teaches that communication circuit 33 can be a transmitting or receiving communication circuit ([0151])).
It would be obvious to one of ordinary skill in the art to modify the detection coil used to detect the presence or absence of foreign matter of Miyamoto to be also used to transmit and modulate the signal of a usage frequency for detecting foreign matter indicating status to transmit foreign matter information to the power feed device via the direct communication in order to use the same component for multiple purposes thereby saving material cost. 
As to claim 18,  Miyamoto in view of Tachiwa in view of Kim in view of Yamamoto teaches the power receiving device according to claim 14. Wherein Miyamoto discloses the detection coil (Detector coil L3), a power receiver (Fig. 3 elements 22, C2, 23, and 24) and the first communication component (Fig. 3 foreign matter detecting apparatus 31/electronic device (i.e. power receiving device)
Miyamoto in view of Tachiwa in view of Kim does not teach a first switching component that switches a connection to the detection coil between the power receiver and the first communication component.
However it would have been obvious to a person of ordinary skill in the art at the to modify the power receiving device of Miyamoto to include a first switching component that switches a connection to the coil between the power receiving device and the first communication component, in order to reduce component quantity by using common parts for different functions.
As to claim 20,  Miyamoto in view of Tachiwa in view of Kim in view of Yamamoto teaches the power receiving device according to claim 14, further comprising a  rechargeable battery that is charged based on the magnetic field received by the power receiver ([0092]-[0095] and Fig. 3 of Miyamoto. Battery 28).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634) in view of Yamamoto (US 20150311725) in view of Hamada (US 20150171933). 
As to claim 12, Miyamoto in view of Tachiwa in view of Kim in view of Yamamoto teaches the power feed device according to claim 1, further comprising
a power feeder that drives the feed coil (Fig. 3 elements 9 and 13), and
Miyamoto in view of Tachiwa in view of Kim does not teach a first switching component that switches a connection to the coil between the power feeder and the first communication component.
Hamada teaches a first switching component (Fig. 7, switching means 701 [0078]) that switches a connection to the coil between the power feeder (charging power supply unit 707) and the first communication component ([0078]-[0079]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power feed device of Miyamoto to include a first switching component that switches a connection to the coil between the power feeder and the first communication component, as taught by Hamada in order to reduce component quantity by using common parts for different functions.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634) in view of Yamamoto (US 20150311725) in view of Asanuma (US 20160149442). 
As to claim 13, Miyamoto in view of Tachiwa in view of Kim in view of Yamamoto teaches the power feed device according to claim 1.
Miyamoto does not disclose/teach further comprising an output component that outputs a notification based on the information
Asanuma teaches further comprising an output component (The light source 570) that outputs a notification based on the information ([0112] The light source 570 informs a user that a foreign object is present). 
It would have been obvious to a person of ordinary skill in the art to modify the power feed of Miyamoto to further comprise an output component that outputs a notification based on the information, in order to inform a user that a foreign object is present as taught by Asanuma [0112], thereby allowing the user to remove the foreign object.
Miyamoto’s does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto’s could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634) in view of Yamamoto (US 20150311725) in view of Furukawa (US 20150033880) 
As to claim 19, Miyamoto in view of Tachiwa in view of Kim in view of Yamamoto teaches the power receiving device according to claim 14.
Miyamoto does not disclose/teach wherein the detection coil intermittently transmits the signal (interpreted as “the signal of a usage frequency”).
Furukawa teaches wherein a detection coil intermittently transmits the signal (Fig. 1 and [0038] where charger intermittent communication with the biological information measurement device detector 12 through coil portion 7 in order to confirm that the biological information measurement device 2 has been placed on the contact face 4). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power receiving device of Miyamoto to include wherein the detection coil intermittently transmits the signal, as taught by Furukawa in order to confirm the information that is being sent through the coil.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634) in view of Yamamoto (US 20150311725) in view of Aiouaz (US20130163640).
As to claim 17, Miyamoto discloses a power receiving device (Fig. 3 Electronic device 20A), that is fed power from a power feed device using a magnetic field generated by a feed coil of the power feed device ([0130]-[0131] where power from transmitter to receiver charges battery 28 using transmitter coil(i.e. feed coil) ([0130]-[0131]). Said power received by receiver to charge battery identified as “magnetic field for feeding the power”.), the power receiving device comprising:
a power receiver that receives the magnetic field for feeding the power (Fig. 3 elements 22, C2, 23, and 24); and 
a detection coil (Detector coil L3).
Miyamoto discloses transmit[ting] a signal of a usage frequency for detecting foreign matter; (Examine interprets “usage frequency” as a communication frequency that is used to carry information. Fig. 3 of Miyamoto where foreign matter detecting apparatus 31/electronic device (i.e. power receiving device) communicates a foreign matter detection result to the power supply apparatus 10 by using modulation (load or other) or wireless communication techniques ([0083], [0088], [0134]-[0135] [0267]). It is well known that load modulation techniques and wireless communication techniques transfer information using a transmission frequency. As such the frequency in which the  electronic device uses to transmit the foreign matter detection result is identified as the “usage frequency”); and 
an impedance detector that detects a status regarding whether there is foreign matter around the power receiving device based on a change in an impedance of the detection coil ([0133] [0155] Fig. 3 The foreign matter detecting apparatus 31 (impedance detector) determines the absence or presence of foreign metal between the transmitter 12 and the receiver 22 (identified as around the power receiving device) from the magnitude of change in Q factor of detector coil L3 and capacitor C3. Q factor is calculated from the ratio of the real part versus the imaginary part of the impedance of detector coil L3 and capacitor C3 ([0112]-[0115]) 
and
a first communication component that establishes direct communication with the power feed device (Fig. 3 foreign matter detecting apparatus 31/electronic device (i.e. power receiving device) communicates a foreign matter detection result to the power supply apparatus 10 by using modulation (load or other) or wireless communication techniques ([0083], [0088], [0134]-[0135] [0267]) and 
transmits a card information indicating whether there is foreign matter around the power receiving device to the power feed device via the direct communication with the power feed device (Fig. 3 …communicates a foreign matter detection result to the power supply apparatus 10 by using modulation (load or other) or wireless communication techniques ([0083], [0088], [0134]-[0135] [0267])); 
Although Miyamoto teaches transmit[ting] a signal of a usage frequency for detecting foreign matter using wireless communication techniques ([0083], [0088], [0134]-[0135] [0267]), Miyamoto does not specifically teach said wireless communication technique is Near-field communication (i.e claim language “detecting a card via NFC (Near-field communication)”)
Tachiwa teaches communicating using wireless communication techniques such as Near-field communication ([0021] other communication standards can be used such as NFC, LAN, ZigBee).
It would have been obvious to a person of ordinary skill in the art to modify transmitting the signal of a usage frequency for detecting foreign matter of Miyamoto using is Near-field communication, as taught by Tachiwa in order to use a common well developed standard used for short distance data communication between two devices.
Although Miyamoto teaches that said direct communication with the power feed device (to also transmit information) can be performed with communication methods other than load modulation ([0267]), Miyamoto does not specifically disclose said direct communication with the power feed device is done without routing through the feed coil of the power feed device.
Tachiwa further teaches direct communication with the power receiving device without routing through the feed coil of the power feed device (Fig. 2 communication unit 206 is intended to communicate and receive information from power reception apparatus 102 using Bluetooth low energy/ BLE [0025] [0039] [0043]) and thus does not use coil 205)
It would have been obvious to a person of ordinary skill in the art to modify the power receiving device of Miyamoto to directly communication with the power feed device without routing through the coil of the power feed device, in order to communicate with the power feed device using communication unit that using relatively low power consumption using BLE technology as taught by Tachiwa [0020]
Although Miyamoto in view of Tachiwa teaches a first communication component that establishes direct communication with the power feed device without routing through the feed coil of the power feed device (Fig. 3 [0083], [0088], [0134]-[0135] [0267] of Miyamoto and Fig. 2, [0025] [0039] [0043] of Tachiwa), and  further teaches transmitting information to the power feed device via the direct communication with the power feed device without routing through the feed coil of the power feed device ([0083], [0134] of Miyamoto and Fig. 2, [0025] [0039] [0043] of Tachiwa), and detects whether there is a foreign object is around the power receiving device based on a change in an impedance([0133] [0155] Fig. 3), Miyamoto in view of Tachiwa is not clear if the established direct communication, transmitted information, and said detected taught by Miyamoto in view of Tachiwa occurred prior to initial commencement of generation of the magnetic field for feeding the power.
However, Miyamoto’s method of establishing communication and transmitting foreign object information from the power receiving device is done in order to preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system ([0135]).
As such, it would be obvious to one of ordinary skill in the art for Miyamoto to check for a foreign object using Miyamoto’s method in view of the teachings of Tachiwa above (e.g. impedance detector detecting a status based on a change in an impedance, the first communication component establishing direct communication with the power feed device, and transmitting information indicating the status that has been detected by the impedance detector to the power feed without routing through the coil of the power feed device) prior to initial commencement of generation of the magnetic field for feeding the power in order to preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system ([0135]).
Miyamoto’s does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto’s could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
Although Miyamoto teaches a detection coil that is used to detect the presence or absence of foreign matter (Fig. 3 L3 [0133] [0155] [0112]-[0115]) and also teaches transmitting a signal of a usage frequency for detecting foreign matter ([0083], [0088], [0134]-[0135] [0267]), Miyamoto does not teach the detection coil is also used to transmit a signal of a usage frequency.
Yamamoto teaches a coil (Fig. 13 and 20 coils 31a and 31 b) that is used for foreign object detection as well as signal transmission via switch 35 (Fig. 13 and Fig. 20 where communication circuit 33 in each of the electric-power transmitting devices 30 (Fig. 13) and 30A (Fig. 20) and  is connected to the electric-power transmission coils 31a and 31b ([0152]). In Fig. 20 the foreign object detection is also connected to and utilizes coils 31a and 31b [0132]. Yamamoto teaches that communication circuit 33 can be a transmitting or receiving communication circuit ([0151])).
It would be obvious to one of ordinary skill in the art to modify the detection coil of Miyamoto to be also used to transmit a signal of a usage frequency in order to use the same component for multiple purposes thereby saving material cost. 
Miyamoto in view of Tachiwa in view of Kim does not teach a communication controller that decreases output of the first communication component to transmit the card information, via the direct communication with the power feed device while detecting that there is a foreign matter around the power receiving device than while detecting that there is no foreign matter around the power receiving device (based on [0208]-[0209] of the specification which recites “the communication controller can reduce the output of the second communication component based on the card detection (e.g., specific information). [0209] With this configuration, the card information (card detection information) or the signal sent from the power receiving device is communicated at a relatively low power level”, Examiner interprets as “a communication controller that decreases output of the first communication component to transmit the card information based on detecting that there is a card around the power receiving device.”  See Fig. 7A-7B,8 [0092] [0100] - [0101],[0124] and abstract of Aiouaz where an RFID card reader (communication  component) reduces communication power in the presence of a foreign device exists. ).
It would have been obvious to a person of ordinary skill in the art to modify the power receiving device of Miyamoto to include a communication controller that decreases output of the first communication component to transmit the card information while detecting that there is a foreign matter around the power receiving device than while detecting that there is no foreign matter around the power receiving device, in order to avoid compromising the foreign objects functionality or operational quality as taught by Aiouaz [0012].
Although Miyamoto teaches establishing direct communication with the power feed device (… by using modulation (load or other) or wireless communication techniques ([0083], [0088], [0134]-[0135] [0267]), Miyamoto does not specifically teach said direct communication being a different from the NFC.
Tachiwa teaches using communicating standards different from the NFC (other communication standards can be used such as LAN, ZigBee[0021] and Bluetooth low energy/ BLE [0025] [0039] [0043]).
Aiouaz also teaches the RF wave used by the RFID reader is typically electromagnetic, at least in the far field (i.e. different than NFC) [0006].
It would have been obvious to a person of ordinary skill in the art to modify the direct communication of Miyamoto to be different from NFC, in order to communicate with the power feed device using communication standard that uses relatively low power consumption using BLE technology as taught by Tachiwa [0020].
Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYNESE V MCDANIEL/           Examiner, Art Unit 2859               



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859